             Case 1:18-cv-11299-IT Document 80 Filed 12/23/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 MARCIA FREDERICK, individually, and
 on behalf of all others similarly situated,

        Plaintiff,                                     Civil Case No. 1:18-cv-11299

        v.

 UNITED STATES OLYMPIC
 COMMITTEE, USA GYMNASTICS
 (formerly known as the United States
 Gymnastics Federation), RICHARD
 CARLSON, MURIEL GROSSFELD,
 GEORGE WARD

        Defendants.



    DEFENDANT UNITED STATES OLYMPIC COMMITTEE’S OPPOSITION TO
   PLAINTIFF’S MOTION FOR LEAVE TO FILE A NOTICE OF SUPPLEMENTAL
                             AUTHORITY

       Defendant United States Olympic Committee (“USOC”) opposes Plaintiff’s motion for

leave to file a Notice of Supplemental Authority.

       Plaintiff seeks to submit the December 10, 2018 Ropes & Gray Report on the Larry

Nassar sexual abuse scandal (“Report”) as “supplemental authority.” But the Report is not a

judicial decision or any other legal authority, and therefore is not “authority” to be considered in

ruling on the pending motions to dismiss. See WildEarth Guardians v. Nat’l Park Serv., 804 F.

Supp. 2d 1150, 1156–57 (D. Colo. 2011) (rejecting submission of Secretary of Interior’s oral

statement as “supplemental authority” where statement offered as “evidence, not legal

authority”) (emphasis in original); Foster v. Bridgestone Americas Tire Operations, LLC, No.

11-175, 2013 WL 1363962, at *4 (S.D. Ala. Apr. 3, 2013) (striking submission of a transcript in
             Case 1:18-cv-11299-IT Document 80 Filed 12/23/18 Page 2 of 4



notice of supplemental authority because the transcript was “not authority at all, but a factual

exhibit”).

       In addition, regardless of whether the Report actually is “authority,” Plaintiff improperly

uses her notice to submit additional legal arguments. See Notice at 2–4. Such notices are not

avenues for new legal arguments. See, e.g., McGee v. Cole, 993 F. Supp. 2d 639, 644 (S.D. W.

Va. 2014) (granting motion to strike legal arguments from notice of supplemental authority);

Gizard v. Aztec RV Resort, Inc., No. 10-62298, 2011 WL 4345443 (S.D. Fla. Sept. 16, 2011)

(“Put simply, notices of supplemental authority should not make legal argument.”).

Accordingly, even if the Court were to accept the Report as supplemental authority, Plaintiff’s

legal arguments accompanying the Report should be ignored.

       Finally, the Report also has no relevance to the merits of Plaintiff’s claims. The Report

does not address or even mention Plaintiff or her abuser Defendant Carlson, and the Notice does

not argue otherwise.   Instead, the Report focuses on events that occurred decades after

Plaintiff’s alleged abuse ended in the early 1980s. Thus the Report is of no help to the Court in

evaluating the parties’ motions to dismiss, including the Safe Sport Act and timeliness issues that

are currently the subject of the Court’s focus. 1 See WildEarth Guardians, 804 F. Supp. 2d at

1157 (rejecting notice of supplemental authority where statement did “not assist the Court in

ascertaining or interpreting the applicable law”); Durham Commercial Capital Corp. v. Select

Portfolio Servicing, Inc., No. 14-877, 2016 WL 6071633, at *9 n.8 (M.D. Fla. Oct. 17, 2016)



1
  Plaintiff asks the Court to consider the Report in evaluating “arguments relating to duty and
breach,” but the Court only needs to reach those questions if it rejects the parties’ timeliness
arguments. Notice at 4. Plaintiff also asserts in conclusory fashion that the Report is relevant to
“timeliness” issues. Id. at 2, 4. But the timeliness inquiry here does not examine defendants’
conduct; rather, the relevant question is “plaintiff’s knowledge of a causal association between
the abuse and the resulting psychological harm.” Flanagan v. Grant, 79 F.3d 1, 3 (1st Cir. 1996)
(emphasis added).

                                                 2
           Case 1:18-cv-11299-IT Document 80 Filed 12/23/18 Page 3 of 4



(striking defendant’s notice of supplemental authority (a 4th Circuit opinion) because the opinion

had “no relevance to the [legal] issues facing the Court, so it is not ‘supplemental authority’ with

respect to” defendant’s memorandum).

       Instead, Plaintiff repeatedly mischaracterizes the Report and its findings. As the Report

itself states, the Ropes & Gray investigation was limited to determining “when individuals

affiliated with USA Gymnastics or the USOC first became aware of any evidence of Nassar’s

abuse of athletes, what that evidence was and what they did with it.” Report at 13 (emphasis

added). Similarly, Plaintiff incorrectly asserts that the Report “sets forth a long history of

‘inaction and concealment’ by USAG and USOC,” and that the Report describes USOC’s

“historic secrecy.” Notice at 2–3. But the only concealment or secrecy discussed by the Report

related to USOC occurred in 2015, decades after Plaintiff’s alleged abuse ended. Report at 9.

Further, while Plaintiff asserts that the Report discusses historical events that “negatively

impacted” her, Notice at 2, the Report does not examine abuses that occurred during the time

when Plaintiff was abused, nor does it examine USOC’s actions or inactions related to abuse

during that timeframe.

       The Report is a meaningful source of information that helps USOC understand areas in

which the Olympic committee failed athletes, and it highlights meaningful actions that have been

taken and can be taken to protect athletes going forward. But nothing in the report provides a

basis to deny USOC’s motion to dismiss, because the rules of law provide no basis under which

USOC is liable to Plaintiff.

       For the foregoing reasons, USOC respectfully requests that this Court deny Plaintiff’s

motion for leave to file a notice of supplemental authority.




                                                  3
           Case 1:18-cv-11299-IT Document 80 Filed 12/23/18 Page 4 of 4



Dated: December 23, 2018                         Respectfully Submitted:

                                                 /s/ Michael Maya
                                                 MICHAEL MAYA (BBO #672847)
                                                 ANDREW SOUKUP (pro hac vice)
                                                 COVINGTON & BURLING LLP
                                                 One CityCenter
                                                 850 Tenth St., N.W.
                                                 Washington, D.C.
                                                 Tel.: + 1 (202) 662-6000
                                                 Fax: + 1 (202) 662-6291
                                                 Email: mmaya@cov.com
                                                         asoukup@cov.com

                                                 MITCHELL A. KAMIN (pro hac vice)
                                                 CAROLYN J. KUBOTA (pro hac vice)
                                                 COVINGTON & BURLING LLP
                                                 1999 Avenue of the Stars, Suite 3500
                                                 Los Angeles, CA 90067-4643
                                                 Tel.: + 1 (424) 332-4800
                                                 Email: mkamin@cov.com
                                                 ckubota@cov.com

                                                 Counsel for Defendant
                                                 United States Olympic Committee



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2018 the foregoing document was electronically
filed with the Clerk of the Court using the CM/ECF system and will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF), pursuant to Local
Rule 5.4(c).

                                                    /s/ Michael Maya
                                                    Michael Maya




                                                4
